                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ABRAHAM (JUNIOR) CRUZ,                      )
                                            )
                      Plaintiff,            )       Civil Action No. 21-388
                                            )
              v.                            )       Judge Christy Criswell Wiegand
                                            )       Magistrate Judge Lisa Pupo Lenihan
ALLEGHNEY COUNTY JAIL,                      )
JUDGE MARIA N. METZEL, JUDGE                )
DAVID R. CASHMAN, WARDEN                    )
ALLEGHENY COUNTY JAIL, C.O.                 )
MONDONE, C.O. EDWARDS, MRS.                 )
ROBERTS, MR. WILLIAM N.                     )
SANDSTONE, JOHN AND/OR JANE                 )
DOES,                                       )
                                            )
                      Defendants.           )


                                   MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On June 4, 2021, the Magistrate Judge issued a Report, ECF No. 19, recommending that,

pursuant to the screening provisions of the Prison Litigation Reform Act, Plaintiff's Amended

Complaint, ECF No. 17, should be dismissed with prejudice. Service of the Report and

Recommendation (“R&R”) was made, and Plaintiff has filed Objections. See ECF No. 20.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:

Plaintiff's Amended Complaint, ECF No. 17, is hereby DISMISSED WITH PREJUDICE, and

the R&R, ECF No. 19, is adopted as the Opinion of the District Court.
      IT IS SO ORDERED.



June 30, 2021                     s\Christy Criswell Wiegand
                                  Christy Criswell Wiegand
                                  United States District Judge


Cc:   Abraham (Junior) Cruz
      NY-2555
      SCI Dallas
      1000 Follies Rd.
      Dallas, PA 18612-0286




                              2
